Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 05/06/2021.
3.	Claims 6-15 are currently pending in this Office action.  This action is made Final. 


Claim Rejections - 35 USC § 112
4.	The 35 U.S.C. 112 rejections made in the prior Office action are withdrawn.
                                                                                                                                                                                                      

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature “SDN-based Live VM Migration Across Dataceters”, SIGCOMM’14, August 17-22, 2014, 2 pages (hereinafter Liu) in view of U.S. 7,895,104 (hereinafter Lee).
Regarding claims 6-7 and 12, Liu discloses a data migration system, comprising
a first data center provided in a first area, which is connected to a second data center provided in a second area over an SDN (Software Defined Network),
wherein the first data center includes:
a first server that includes a first storage unit that stores data, a request processing unit that transmits the data from the first data center to the second data center as a migration destination, and a migration determination unit that determines whether the data is to be migrated (pg. 584, col. 1, [Fig. 1(a) illustrates our proposed system architecture…we deploy a global orchestrator to coordinate information sharing among the Cloud OSes and the network deploy a programmable gateway to carry out NAPT to make sure that the packets forwarded to the Internet is compatible with the Internet protocol stacks…]; pg. 584, col. 2, [We implement and deploy above design on multi-site datacenter testbed…The gateway is implemented using Open vSwitch (OVS).  Particularly, we implement the network address translation logic as an application on the floodlight…]; “As shown in Fig. 1(b), the deployment consists two sites, THU site and HCR&D site…”); and

    PNG
    media_image1.png
    355
    408
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    281
    451
    media_image2.png
    Greyscale

a control device that controls the SDN,
wherein the request processing unit transmits a request for migration destination information to the second data center, and transmits the migration destination information received from the second data center, identification information on the first server, and identification information on the second server, which are identification information on the respective servers, to the control device,
wherein the control device changes a communication setting between the first server and the second server based on the migration destination information and migration source information received from the first server and SDN setting data on the communication setting of the SDN stored in a storage unit in advance (pgs. 583-584, col. 2, [2.1 Control Across Datacenters] and [2.2 Communication Across Datacenters]; “…we propose to use the network controller to respond with arp requests. To implement this, each network controller maintains a table that records the mapping of IP and MAC addresses of devices in the datacenter it says, and the global orchestrator maintains a similar table containing mapping information of all devices… The specific rules of such translation is dynamically determined by the SDN controller.),
wherein the migration determination unit receives gateway system data in the second area from the second data center, and determines whether the data conforms to the gateway system based on comparing the data to be migrated to the received gateway system data  to determine whether the data migration is enabled (pgs. 583-584, col. 2, [Solutions…]; pg. 584, col. 1, [In this system, we collaborate Cloud OS…] and  [Network-based optimization can be easily implemented on the controller in two aspects]; “…a live migration always requires the migrated VM maintaining its original MAC and IP addresses”; “…each network controller maintains a table that records the mapping of IP and MAC addresses of devices in the datacenter it stays, and the global orchestrator maintains a similar table containing mapping information of all devices…” <the examiner interprets that in order for each network controller to maintain a table that records the mapping information teaches that some kind of comparison or identification or confirmation process has been performed and therefore, the teaching of Liu reads on this feature of comparison of two information> ; and “If a request is about the VM located in another data center, the network controller will ask the orchestrator to get the corresponding MAC address” ),
wherein the control device executes a change in the communication setting when receiving a determination result that the migration is enabled based on the comparison of the data to be migrated and the received legal system data from the first server, and 

Liu does not explicitly disclose the claimed features of utilizing a legal system data; and wherein the legal system data including legal data indicating laws of one or more jurisdictions and public comments data indicating one or more public comments about the laws included in the legal data.  However, Lee discloses the feature of utilizing a legal system including legal information; and “the docket consists of the materials specifically referenced in the Federal Register document, any public comments received, and other information used by decision-makers or otherwise related to the Agency rulemaking activity, such as supporting analyses” (col. 5, lns. 33-47).  Lee further discloses that “The civil legal database 114 can provide information as to litigation… One example database is the PACER database… tracks litigation dockets for both civil and criminal actions for various jurisdictions in the United States…” (col. 6, lns. 21-46) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Lee in the system of Liu in view of the desire to enhance the data migration system by utilizing the legal system data resulting in improving the efficiency of the optimized resource controlling process. 

Regarding claim 8, Liu in view of Lee discloses the data migration system wherein the legal data management unit updates the data on the legal system to a latest state based on information indicated on a site managing the legal system data, and transmits the data updated to 

Regarding claims 9 and 13, Liu in view of Lee discloses the data migration system wherein the migration determination unit determines whether the data conforms to the legal system, or not, based on the legal system data updated to the latest state, which has been received from the second data center (Liu: pg. 583, col. 2, [2.2 Communication Across Databcenters]) and (Lee: col. 11, lns. 16-24; col. 15, lns. 41-45; utilizing the legal database containing newly updated information; and an automatic update may occur in response to the prosecution/litigation event, etc.).  Therefore, the limitations of claims 9 and 13 are rejected in the analysis of claims 6 or 12, and the claims are rejected on that basis.

Regarding claims 11 and 15, Liu in view of Lee discloses the data migration system wherein when the SDN setting data is changed, the control device notifies a display unit of a manager terminal connected to the first server of a fact, and when the data has been migrated, the control device notifies the manager terminal of the fact (Liu: pg. 583, col. 2, [2.1 Control Across Datacenters] and [2.2 Communication Across Databcenters]) and (Lee: col. 7, lns. 16-22).  Therefore, the limitations of claims 11 and 15 are rejected in the analysis of claims 6 or 12, and the claims are rejected on that basis.

s 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lee, and further in view of U.S. 2017/0187686 (hereinafter Shaikh).

Regarding claims 10 and 14, Liu in view of Lee does not explicitly disclose the data migration system wherein the migration determination unit repeats data migration determination until determining that migration of the data is permitted when determining that the migration of the data is not permitted, and transmits the request for the migration destination information to another second server provided in the second data center or another server provided in another data center other than the second data center.  However, such feature is well known in the art as disclosed by Shiakh ([0224 and 0251]; “With services migrating from supply to demand,…” and “…the lookup is checked against the TMCS 1010 and where a path is identified or considered to be questionable the flow based forwarding path is not fulfilled until further validation of the requested path is confirmed”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Shiakh in the system of Liu and Lee in view of the desire to enhance the data migration process by utilizing the data validating scheme resulting in improving the efficiency of the optimized resource controlling process. 

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 6-7 and 12 have been considered but are deemed to be moot in view of new grounds of rejection presented in this Office action.  
	
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MONICA M PYO/Primary Examiner, Art Unit 2161